Exhibit 10.3

GOLDMAN SACHS BANK USA

200 West Street

New York, New York 10282-2198

PERSONAL AND CONFIDENTIAL

September 25, 2017

Greenhill & Co., Inc.

600 Lexington Ave.

New York, NY 10022

Attention: Scott L. Bok

Commitment Letter

Ladies and Gentlemen:

Goldman Sachs Bank USA (“Goldman Sachs”) is pleased to confirm the arrangements
under which it (i) is exclusively authorized by Greenhill & Co., Inc. (the
“Borrower” or “you”) to act as sole lead arranger, sole bookrunner, and sole
syndication agent in connection with, (ii) is exclusively authorized by the
Borrower to act as administrative agent in connection with, and (iii) commits to
provide the financing for, certain transactions described herein, in each case
on the terms and subject to the conditions set forth in this letter and the
attached Annexes A, B and C hereto (collectively, this “Commitment Letter”).

You have informed Goldman Sachs that the Borrower intends to establish (i) a
$300 million senior secured term loan facility (the “Term Facility”) and (ii) a
$20 million senior secured revolving credit facility (the “Revolving Facility”,
and together with the Term Facility, the “Facilities”). The proceeds of the Term
Facility are expected to be used to repurchase a portion of the Borrower’s
outstanding equity interests, prepay existing debt, and pay fees and expenses
associated therewith. Amounts available under the Revolving Facility will be
used to finance the Borrower’s ongoing working capital requirements and for
general corporate purposes.

1. Commitments; Titles and Roles.

Goldman Sachs is pleased to confirm its agreement to act, and you hereby appoint
Goldman Sachs to act, as sole lead arranger, sole bookrunner and sole
syndication agent in connection with the Facilities. Goldman Sachs is pleased to
confirm its agreement to act, and you hereby appoint Goldman Sachs to act as
administrative agent (the “Administrative Agent”) for the Facilities. Goldman
Sachs hereby commits to provide the Borrower the full $320 million of the
Facilities on the terms and subject to the conditions contained in this
Commitment Letter and the Fee Letter (referred to below). Our fees for our
commitment and for services related to the Facilities are set forth in a
separate fee letter (the “Fee Letter”) entered into by the Borrower and Goldman
Sachs on the date hereof.

2. Conditions Precedent.

The commitments of Goldman Sachs hereunder to fund the Facilities on the Closing
Date and the agreements of Goldman Sachs to perform the services described
herein are subject solely to the satisfaction (or waiver by Goldman Sachs) of
the applicable conditions precedent set forth or referred to in this Section and
the section entitled “Conditions Precedent to Initial Borrowings” in Annex B
hereto and upon satisfaction (or waiver by Goldman Sachs) of such conditions,
the initial funding of the Facilities shall occur.



--------------------------------------------------------------------------------

Goldman Sachs’ commitments and agreements are also subject to the execution and
delivery of appropriate definitive loan documents relating to the Facilities
including, without limitation, credit agreements, guarantees, security
agreements, pledge agreements, opinions of counsel and other related definitive
documents (collectively, the “Loan Documents”) that are substantially consistent
with the terms set forth in this Commitment Letter and are otherwise acceptable
to Goldman Sachs and you. The definitive documentation referred to in this
Commitment Letter, the terms set forth on Annex B (the “Term Sheet”) and Annex C
and the Fee Letter with respect to the Facilities will contain the terms set
forth in the Term Sheets and will otherwise give due regard to the Precedent
Documents (as defined below), with the modifications necessary to reflect the
terms set forth in the Term Sheets and such other modifications reasonably
satisfactory to the Arranger and to you as shall be appropriate to take account
of the pro forma capitalization of the Borrower and its subsidiaries (including
the sizing of baskets not specified in the Term Sheets), changes in law or
accounting standards since the date of the Precedent Documents, current market
conditions and comments received during primary syndication. Such documentation
will take account of the nature of the business of the Borrower in light of the
organic and strategic growth and development of the business of the Borrower and
previously communicated to Goldman Sachs by you. “Precedent Documents” means
that certain credit agreement and related documentation previously identified to
you as “Project Indigo”.

3. Syndication

In connection with its syndication of the Facilities to the Lenders (as defined
in Annex B), together with Goldman Sachs and you will select the Lenders who
will participate in the Facilities and you acknowledge and agree that the
commencement of syndication shall occur in the discretion of Goldman Sachs;
provided that we agree not to syndicate to (i) Competitors (as defined below) of
the Borrower and its subsidiaries specified to us by you or in writing on or
prior to the date hereof (which list of Competitors may be supplemented by the
Borrower after the Closing Date by means of a written notice to and the consent
of the Administrative Agent), (ii) certain banks, financial institutions, other
institutional lenders and other entities, in each case, that have been specified
to us by you in writing on or prior to the date hereof and (iii) as to any
entity referenced in each case of clauses (i) and (ii) above (the “Primary
Disqualified Lender”), any of such Primary Disqualified Lender’s known
affiliates readily identifiable solely by name, but excluding any affiliate that
is primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which the Primary Disqualified Lender does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity (clauses (i), (ii) and (iii) above
collectively, the “Disqualified Lenders”) and that no Disqualified Lenders may
become Lenders (provided, that any additional designation permitted by the
foregoing shall not apply retroactively to any prior assignment to any Lender
(or prior participation in the Facilities) permitted hereunder at the time of
such assignment (or prior participation in the Facilities)). As used herein,
“Competitor” means (i) any competitor of the Borrower and its subsidiaries that
is in the same or a substantially similar line of business and (ii) any customer
and supplier of the Borrower and its subsidiaries (other than any customer that
is a bank, financial institution, other institutional lender or an affiliate
thereof). Goldman Sachs will lead the syndication, including determining the
timing of all offers to potential Lenders, and subject to the Borrowers’
agreement, any title of agent or similar designations or roles awarded to any
Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to Goldman
Sachs pursuant to the terms of this Commitment Letter and the Fee Letter.
Goldman Sachs and the Borrower, collectively, will determine the final
commitment allocations. The

 

2



--------------------------------------------------------------------------------

Borrower agrees to use all commercially reasonable efforts to ensure that
Goldman Sachs’ syndication efforts benefit from the existing lending
relationships of the Borrower and its subsidiaries. To facilitate an orderly and
successful syndication of the Facilities, you agree that, until the later of
(A) the Closing Date and (B) the earlier of (i) 60 days after the Closing Date
and (ii) a Successful Syndication (as defined in the Fee Letter) (such date the
“Syndication Date”), you will not, and will not permit any of your subsidiaries
to, syndicate or issue, attempt to syndicate or issue, announce or authorize the
announcement of the syndication or issuance of, or engage in discussions
concerning the syndication or issuance of, any debt facility or any debt
security of the Borrower or any of its subsidiaries, if such syndication or
issuance would reasonably be expected to materially impair the primary
syndication of the Facilities (other than the Facilities and other indebtedness
contemplated hereby to remain outstanding after the Closing Date, including any
renewals or refinancings of any existing debt facility or debt security),
without the prior written consent of Goldman Sachs.

The Borrower agrees to cooperate with Goldman Sachs in connection with (i) the
preparation of one or more information packages for the Facilities regarding the
business, operations, financial projections and prospects of the Borrower and
its subsidiaries (collectively, the “Confidential Information Memorandum”)
including, without limitation, all information relating to the transactions
contemplated hereunder prepared by or on behalf of the Borrower deemed
reasonably necessary by Goldman Sachs to complete the syndication of the
Facilities including, without limitation, obtaining, prior to the launch of
general syndication, (a) a public corporate family rating from Moody’s Investor
Services, Inc. (“Moody’s”), (b) a public corporate credit rating from Standard &
Poor’s Ratings Group (“S&P”) and (c) a public credit rating for the Facilities
from each of Moody’s and S&P, (ii) the presentation of one or more information
packages for the Facilities acceptable in format and content to Goldman Sachs
(collectively, the “Lender Presentation”) in meetings and other communications
with prospective Lenders or agents in connection with the syndication of the
Facilities (including, without limitation, direct contact between senior
management and representatives, with appropriate seniority and expertise, of the
Borrower with prospective Lenders and participation of such persons in
meetings), (iii) the negotiation, execution and delivery of the Loan Documents,
and (iv) Goldman Sachs’ due diligence investigation of the Borrower and its
subsidiaries, including, without limitation, by supplying due diligence
materials and information with respect to the general affairs, management,
prospects, financial position, shareholders’ equity or results of operations of
the Borrower and its subsidiaries and the tax, accounting, legal, regulatory and
other issues relevant to the Borrower and its subsidiaries. The Borrower will be
solely responsible for the contents of any such Confidential Information
Memorandum and Lender Presentation and all other information, documentation or
other materials delivered to Goldman Sachs in connection therewith
(collectively, the “Information”) and acknowledges that Goldman Sachs will be
using and relying upon the Information without independent verification thereof.
The Borrower agrees that Information regarding the Facilities and Information
provided by the Borrower or its representatives to Goldman Sachs in connection
with the Facilities (including, without limitation, draft and execution versions
of the Loan Documents, the Confidential Information Memorandum, the Lender
Presentation and publicly filed financial statements) may be disseminated to
potential Lenders and other persons through one or more internet sites
(including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Facilities or otherwise, in
accordance with Goldman Sachs’ standard syndication practices, and you
acknowledge that neither Goldman Sachs nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform.

It is understood that in connection with your assistance described above, you
will provide, and cause all other applicable persons to provide, customary
authorization letters to Goldman Sachs authorizing the distribution of the
Information to prospective Lenders. The Borrower acknowledges that certain of
the Lenders may be “public side” Lenders (i.e. Lenders that do not wish to
receive Private-Side Information (as defined below)) (each, a “Public Lender”;
and Lenders who are not Public Lenders being referred to

 

3



--------------------------------------------------------------------------------

herein as “Private Lenders”). At the request of Goldman Sachs, the Borrower
agrees to prepare an additional version of the Confidential Information
Memorandum and the Lender Presentation to be used by Public Lenders containing a
representation that such Information does not contain Private-Side Information.
“Private-Side Information” means material non-public information (for purposes
of United States federal, state or other applicable securities laws) concerning
the Borrower or its subsidiaries or any of their respective securities; and
“Public-Side Information” means any information that is not Private-Side
Information. In addition, the Borrower will clearly designate as such all
Information provided to Goldman Sachs by or on behalf of the Borrower which
contains exclusively Public-Side Information. The Borrower acknowledges and
agrees that the following documents may be distributed to all Lenders (including
Public Lenders): (a) drafts and final versions of the Loan Documents; (b) term
sheets and notification of changes in the terms of the Facilities and
(c) administrative materials prepared by Goldman Sachs for prospective Lenders
(such as a lender meeting invitation, allocations and funding and closing
memoranda).

4. Information.

The Borrower represents and covenants that (i) all Information (other than
financial projections, estimates, economic forecasts, and other forward looking
information) provided directly or indirectly by the Borrower or its subsidiaries
or affiliates to Goldman Sachs or the Lenders in connection with the
transactions contemplated hereunder does not and will not when furnished, when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made and (ii) the financial projections that have been or will be made
available to Goldman Sachs or the Lenders by the Borrower have been and will be
prepared in good faith based upon assumptions that are believed by the preparer
thereof to be reasonable at the time such financial projections are furnished to
Goldman Sachs or the Lenders, it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material. You
agree that if at any time prior to the later of (i) the Closing Date and
(ii) the termination of the syndication of the Facilities as determined by
Goldman Sachs, any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and financial projections
were being furnished, and such representations were being made, at such time,
then you will promptly supplement, or cause to be supplemented, the Information
and financial projections so that such representations will be correct in all
material respects under those circumstances. In arranging and syndicating the
Facilities, we will be entitled to use and rely on the Information and the
financial projections without responsibility for independent verification
thereof. We will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of the Borrower or any other party or to
advise or opine on any related solvency issues.

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. The Borrower agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of Goldman Sachs (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of Goldman Sachs and
the other parties hereto and, except as set forth in Annex A, is not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto. Goldman Sachs may assign its commitments and agreements
hereunder, in whole or in part, to any of its

 

4



--------------------------------------------------------------------------------

affiliates and, subject to the consent rights above, to any Lender prior to the
Closing Date. In addition, until the termination of the syndication of the
Facilities, as determined by Goldman Sachs, Goldman Sachs may, subject to the
consent rights above, assign its commitments and agreements hereunder, in whole
or in part, to additional arrangers or other Lenders. Any assignment by Goldman
Sachs to any potential Lender made prior to the Closing Date will only relieve
Goldman Sachs of its obligations set forth herein to fund that portion of the
commitments so assigned if such assignment was approved by you (pursuant to the
Fee Letter or otherwise, in each case, such approval not to be unreasonably
withheld or delayed). Neither this Commitment Letter nor the Fee Letter may be
amended or any term or provision hereof or thereof waived or otherwise modified
except by an instrument in writing signed by each of the parties hereto or
thereto, as applicable, and any term or provision hereof or thereof may be
amended or waived only by a written agreement executed and delivered by all
parties hereto or thereto.

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, Goldman Sachs in
connection with this arrangement are exclusively for the information of the
Borrower and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to Goldman Sachs, pursuant to a subpoena or order issued by a
court of competent jurisdiction or by a judicial, administrative or legislative
body or committee; provided that we hereby consent to your disclosure of
(i) this Commitment Letter, the Fee Letter and such communications and
discussions to your officers, directors, agents and advisors who are directly
involved in the consideration of the Facilities and who have been informed by
you of the confidential nature of such advice and this Commitment Letter and the
Fee Letter and who have agreed to treat such information confidentially,
(ii) this Commitment Letter and the Fee Letter as required by applicable law or
compulsory legal process (in which case you agree to inform us promptly
thereof), (iii) the Commitment Letter (but not the Fee Letter) and its contents
in connection with any public or regulatory filing requirement relating to the
Transactions, including the filing of the Schedule TO (the “Schedule TO”)
relating to the redemption of a portion of the Borrower’s outstanding equity
interests (the “Tender Offer”) and a press release announcing the Transactions
and the commitment hereunder, and (iv) the information contained in Annex B to
Moody’s and S&P in connection with obtaining ratings; provided that such
information is supplied to Moody’s and S&P only on a confidential basis after
consultation with Goldman Sachs.

Goldman Sachs agrees that it will treat as confidential all information provided
to it hereunder by or on behalf of you or any of your subsidiaries or
affiliates; provided, however, that nothing herein will prevent Goldman Sachs or
its affiliates from disclosing any such information (a) pursuant to the order of
any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees to inform you promptly thereof to the
extent not prohibited by law), (b) upon the request or demand of any regulatory
authority purporting to have jurisdiction over such person or any of its
affiliates, (c) to the extent that such information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
person, (d) to such person’s affiliates and their respective officers,
directors, partners, members, employees, legal counsel, independent auditors and
other experts or agents who need to know such information and on a confidential
basis, (e) to potential and prospective Lenders, participants and any direct or
indirect contractual counterparties to any swap or derivative transaction
relating to the borrower and its obligations under the Facilities, in each case,
who are advised of the confidential nature of such information, (f) to Moody’s
and S&P and other ratings agencies or to market data collectors as determined by
Goldman Sachs; provided that such information is limited to Annex B and is
supplied only on a confidential basis, (g) to market data collectors, similar
services providers to the lending industry, and service providers to Goldman
Sachs and the Lenders in connection with the administration and management of
the Facilities; provided that such information is limited to the existence of
this

 

5



--------------------------------------------------------------------------------

Commitment Letter and information about the Facilities, (h) received by such
person on a non-confidential basis from a source (other than you or any of your
affiliates, advisors, members, directors, employees, agents or other
representatives) not known by such person to be prohibited from disclosing such
information to such person by a legal, contractual or fiduciary obligation,
(i) to the extent that such information was already in Goldman Sachs’ possession
or is independently developed by Goldman Sachs or (j) for purposes of
establishing a “due diligence” defense; provided that no such disclosure shall
be made by Goldman Sachs to any Disqualified Lender. Goldman Sachs’ obligation
under this provision shall remain in effect until the earlier of (i) one year
from the date hereof and (ii) the date the definitive Loan Documents are entered
into by Goldman Sachs, at which time any confidentiality undertaking in the
definitive Loan Documents shall supersede this provision.

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, Goldman Sachs (together with its affiliates, “GS”) is a full
service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, GS and
funds or other entities in which GS invests or with which they co-invest, may at
any time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, GS may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of the Borrower
and its subsidiaries and/or other entities and persons which may (i) be involved
in transactions arising from or relating to the arrangement contemplated by this
Commitment Letter or (ii) have other relationships with the Borrower or its
affiliates. In addition, GS may provide investment banking, commercial banking,
underwriting and financial advisory services to such other entities and persons.
The arrangement contemplated by this Commitment Letter may have a direct or
indirect impact on the investments, securities or instruments referred to in
this paragraph, and employees working on the financing contemplated hereby may
have been involved in originating certain of such investments and those
employees may receive credit internally therefor. Although GS in the course of
such other activities and relationships may acquire information about the
transaction contemplated by this Commitment Letter or other entities and persons
which may be the subject of the financing contemplated by this Commitment
Letter, GS shall have no obligation to disclose such information, or the fact
that GS is in possession of such information, to the Borrower or to use such
information on the Borrower’s behalf.

Consistent with GS’s policies to hold in confidence the affairs of its
customers, GS will not furnish confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter to any of its
other customers. Furthermore, you acknowledge that neither GS nor any of its
affiliates has an obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained or that may be obtained by them from any other person.

GS may have economic interests that conflict with those of the Borrower, its
equity holders and/or its affiliates. You agree that GS will act under this
Commitment Letter as an independent contractor and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between GS and the Borrower, its equity holders or its affiliates. You
acknowledge and agree that the transactions contemplated by this Commitment
Letter and the Fee Letter (including the exercise of rights and remedies
hereunder and

 

6



--------------------------------------------------------------------------------

thereunder) are arm’s-length commercial transactions between GS, on the one
hand, and the Borrower, on the other, and in connection therewith and with the
process leading thereto, (i) GS has not assumed an advisory or fiduciary
responsibility in favor of the Borrower, its equity holders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether GS has advised, is currently advising or will advise the Borrower,
its equity holders or its affiliates on other matters) or any other obligation
to the Borrower except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (ii) GS is acting solely as a principal and not as
the agent or fiduciary of the Borrower, its management, equity holders,
affiliates, creditors or any other person. The Borrower acknowledges and agrees
that the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower agrees that it will not claim that GS has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with such transactions or the process leading
thereto. In addition, Goldman Sachs may employ the services of its affiliates in
providing services and/or performing its or their obligations hereunder and may
exchange with such affiliates information concerning the Borrower, its
subsidiaries and other companies that may be the subject of this arrangement,
and such affiliates will be entitled to the benefits afforded to Goldman Sachs
hereunder.

In addition, please note that GS does not provide accounting, tax or legal
advice.

9. Miscellaneous.

The parties hereto hereby agree that the Engagement Letter, dated as of
August 29, 2017, between Goldman Sachs and the Borrower (the “Engagement
Letter”), is terminated on the date hereof (other than those provisions therein
that expressly survive termination).

Goldman Sachs’ commitments and agreements hereunder will terminate on the date
that is 45 calendar days after the date of this Commitment Letter, unless the
closing of the Facilities, on the terms and subject to the conditions contained
herein, has been consummated on or before such date.

The provisions set forth under Sections 3, 4, 5 (including Annex A), 6, 7 and 8
hereof and this Section 9 hereof (other than any provision therein that
expressly terminates upon execution of the definitive Loan Documents) and the
provisions of the Fee Letter will remain in full force and effect regardless of
whether definitive Loan Documents are executed and delivered. The provisions set
forth in the Fee Letter and under Sections 5 (including Annex A), 7 and 8 hereof
and this Section 9 will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or Goldman Sachs’
commitments and agreements hereunder.

The Borrower agrees for itself and its affiliates that any suit or proceeding
arising in respect of this Commitment Letter or Goldman Sachs’ commitments or
agreements hereunder or the Fee Letter will be tried exclusively in any Federal
court of the United States of America sitting in the Borough of Manhattan or, if
that court does not have subject matter jurisdiction, in any state court located
in the City and County of New York, and the Borrower hereby submits to the
exclusive jurisdiction of, and to venue in, such court. Any right to trial by
jury with respect to any action or proceeding arising in connection with or as a
result of either Goldman Sachs’ commitments or agreements or any matter referred
to in this Commitment Letter or the Fee Letter is hereby waived by the parties
hereto. The Borrower for itself and its affiliates agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Service of any process, summons, notice or document by registered mail or
overnight courier addressed to any of the parties hereto at the

 

7



--------------------------------------------------------------------------------

addresses above shall be effective service of process against such party for any
suit, action or proceeding brought in any such court. This Commitment Letter and
the Fee Letter will be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of laws.

Goldman Sachs hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it, and each Lender, may be required to obtain,
verify and record information that identifies the Borrower and each of the
Guarantors (as defined in Annex B), which information includes the name and
address of the Borrower and each of the Guarantors and other information that
will allow Goldman Sachs and each Lender to identify the Borrower and each of
the Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for Goldman
Sachs and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto and thereto
with respect to the Facilities and set forth the entire understanding of the
parties with respect thereto and supersede any prior written or oral agreements
among the parties hereto or thereto with respect to the Facilities.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to Goldman Sachs the enclosed copy of this Commitment
Letter, together, if not previously executed and delivered, with the Fee Letter
on or before the close of business on the date first above written, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us. If this Commitment Letter and the Fee Letter have not been signed and
returned as described in the preceding sentence by such date, this offer will
terminate on such date. We look forward to working with you on this transaction.

 

Very truly yours, GOLDMAN SACHS BANK USA By:  

/s/ Thomas M. Manning

  Authorized Signatory



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: GREENHILL & CO., INC.
By:  

/s/ Scott L. Bok

Name:   Scott L. Bok Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Annex A

In the event that Goldman Sachs becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Borrower in
connection with or as a result of either this arrangement or any matter referred
to in this Commitment Letter or the Fee Letter, the Borrower agrees to
periodically reimburse Goldman Sachs for its reasonable legal and other expenses
(including the cost of any investigation and preparation) incurred in connection
therewith; provided, however, that if any loss, claim, damage or liability of
Goldman Sachs has been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, willful
misconduct or bad faith of Goldman Sachs in performing the services which are
the subject of this letter or a material breach of the Commitment Letter or the
Fee Letter, Goldman Sachs shall repay such portion of the reimbursed amounts
that is attributable to expenses incurred in relation to the act or omission of
Goldman Sachs which is the subject of such finding. The Borrower also agrees to
indemnify and hold Goldman Sachs harmless against any and all losses, claims,
damages or liabilities to any such person in connection with or as a result of
either this arrangement or any matter referred to in this Commitment Letter or
the Fee Letter (whether or not such investigation, litigation, claim or
proceeding is brought by you, your equity holders or creditors or an indemnified
person and whether or not any such indemnified person is otherwise a party
thereto), except to the extent that such loss, claim, damage or liability has
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, willful misconduct or
bad faith of Goldman Sachs in performing the services that are the subject of
this Commitment Letter or the Fee Letter or a material breach of the Commitment
Letter or the Fee Letter. If for any reason the foregoing indemnification is
unavailable to Goldman Sachs or insufficient to hold it harmless (other than as
a result of the gross negligence, willful misconduct or bad faith of Goldman
Sachs or material breach of the Commitment Letter or the Fee Letter as found by
a final non-appealable judgment of a court of competent jurisdiction), then the
Borrower will contribute to the amount paid or payable by Goldman Sachs as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative economic interests of (i) the Borrower and
its affiliates, shareholders, partners, members or other equity holders on the
one hand and (ii) Goldman Sachs on the other hand in the matters contemplated by
this Commitment Letter or the Fee Letter as well as the relative fault of
(i) the Borrower and its affiliates, shareholders, partners, members or other
equity holders and (ii) Goldman Sachs with respect to such loss, claim, damage
or liability and any other relevant equitable considerations. The Borrower shall
not be required to indemnify Goldman Sachs for any amount paid or payable by
Goldman Sachs in the settlement of any action, proceeding or investigation
without the written consent of the Borrower, which consent shall not be
unreasonably withheld. Promptly after receipt by Goldman Sachs of notice of its
involvement in any action, proceeding or investigation, Goldman Sachs shall, if
a claim for indemnification in respect thereof is to be made against the
Borrower under this Annex A, notify the Borrower of such involvement. Failure by
Goldman Sachs to so notify the Borrower shall relieve the Borrower from the
obligation to indemnify Goldman Sachs under this Annex A only to the extent that
the Borrower suffers prejudice as a result of such failure and will not relieve
the Borrower from its obligation to provide reimbursement and contribution to
Goldman Sachs. If any person is entitled to indemnification under this Annex A
(the “Indemnified Person”) with respect to any action or proceeding, the
Borrower shall be entitled to assume the defense of any such action or
proceeding with counsel reasonably satisfactory to the Indemnified Person. Upon
assumption by the Borrower of the defense of any such action or proceeding, the
Indemnified Person shall (i) make all reasonable efforts to cooperate with the
Borrower in the defense of such action or proceeding, provided that in no event
shall such cooperation be required if it would prejudice in any respect the
rights of the Indemnified Person in such action or proceeding or under this
Annex A and (ii) have the right to participate in such action or proceeding and
to retain its own counsel but the Borrower shall not be liable for any legal
expenses of other counsel subsequently incurred by such Indemnified Person in
connection with the defense thereof unless (i) the Borrower has agreed to pay
such fees and expenses, (ii)

 

Annex A-1



--------------------------------------------------------------------------------

the Borrower shall have failed to employ counsel reasonably satisfactory to the
Indemnified Person in a timely manner, or (iii) the Indemnified Person shall
have been advised by counsel that there are actual or potential conflicting
interests between the Borrower and the Indemnified Person, including situations
in which there are one or more legal defenses available to the Indemnified
Person that are different from or additional to those available to the Borrower,
provided, however, that the Borrower shall not, in connection with any one such
action or proceeding or separate but substantially similar actions or
proceedings arising out of the same general allegations, be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Persons, including Goldman Sachs, except to the extent that local
counsel, in addition to its regular counsel, is required in order to effectively
defend against such action or proceeding. The Borrower shall not consent to the
terms of any compromise or settlement of any action defended by the Borrower in
accordance with the foregoing without the prior written consent of the
Indemnified Person unless such compromise or settlement (i) includes an
unconditional release of the Indemnified Person from all liability arising out
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person. The reimbursement, indemnity and contribution obligations of the
Borrower under this paragraph will be in addition to any liability which the
Borrower may otherwise have, will extend upon the same terms and conditions to
any affiliate of Goldman Sachs and the partners, members, directors, agents,
employees and controlling persons (if any), as the case may be, of Goldman Sachs
and any such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Borrower, Goldman
Sachs, any such affiliate and any such person. The Borrower also agrees that
neither any indemnified party nor any of such affiliates, partners, members,
directors, agents, employees or controlling persons will have any liability to
the Borrower or any person asserting claims on behalf of or in right of the
Borrower or any other person in connection with or as a result of either this
arrangement or any matter referred to in this Commitment Letter or the Fee
Letter; except in the case of the Borrower to the extent that any losses,
claims, damages, liabilities or expenses incurred by the Borrower or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
indemnified party in performing the services that are the subject of this
Commitment Letter or the Fee Letter or material breach of this Commitment Letter
or the Fee Letter; provided, however, that in no event will such indemnified
party or such other parties or the Borrower have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such indemnified party’s or such other parties’ activities related to this
Commitment Letter or the Fee Letter; provided that nothing contained in this
Annex A shall limit the Borrower’s indemnity and reimbursement obligations set
forth in this Annex A to the extent that such indirect, consequential, special
or punitive damages are included in any third party claim in connection with
such indemnified party and such indemnified party is otherwise entitled to
indemnification hereunder.

 

Annex A-2



--------------------------------------------------------------------------------

Annex B

Greenhill & Co., Inc.

Summary of Principal Terms and Conditions of the Facilities

 

Borrower:    Greenhill & Co., Inc. (the “Borrower”). Guarantors:    Each of the
Borrower’s existing and subsequently acquired or organized “wholly-owned” U.S.
restricted subsidiaries (other than Excluded Subsidiaries) (collectively, the
“Guarantors”) will guarantee (the “Guarantee”) all obligations under the
Facilities. “Excluded Subsidiaries” includes any such subsidiary (a) that is a
subsidiary of a non-U.S. subsidiary of the Borrower that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code (a “CFC”),
(b) that is a U.S. subsidiary substantially all of the assets of which consist
of the equity and/or debt or receivables of one or more direct or indirect
non-U.S. subsidiaries that are CFCs (a “CFC Holdco”), (c) that has been
designated as an unrestricted subsidiary, (d) that is below a materiality
threshold (based on assets or revenues) to be agreed, (e) that is not permitted
by law, regulation or contract (but in the case of any such contract, to the
extent existing on the Closing Date (as defined below) or, if later, the date it
becomes a restricted subsidiary and, in each case, not entered into in
contemplation of the Transactions (as defined below) or of such entity becoming
a restricted subsidiary) to provide such guarantee, or would require third-party
or governmental (including regulatory) consent, approval, license or
authorization to provide such guarantee, (unless such consent, approval, license
or authorization has been received), or for which the provision of such
guarantee would result in a material adverse tax consequence to the Borrower or
one of its subsidiaries (as reasonably determined by the Borrower in
consultation with the Administrative Agent), (f) that is a special purpose
entity (including not for profit entities and captive insurance companies), (g)
that is a registered broker-dealer (including each Domestic Regulated
Subsidiary) or (h) any restricted subsidiary acquired pursuant to a Permitted
Acquisition (to be defined)) financed with secured indebtedness permitted to be
incurred pursuant to the Loan Documentation as assumed indebtedness (and not
incurred in contemplation of such Permitted Acquisition) and any restricted
subsidiary thereof that guarantees such indebtedness, in each case to the extent
such secured indebtedness prohibits such subsidiary from becoming a Guarantor).
Domestic Regulated Subsidiary:    Each subsidiary of the Borrower that is or
becomes a registered broker-dealer under the Exchange Act shall provide the
security interests on the Collateral described in the section entitled
“Security” below, but shall not be required to become a Guarantor (each a
“Domestic Regulated Subsidiary”).

 

Annex B-1



--------------------------------------------------------------------------------

Purpose/Use of Proceeds:    The proceeds of the Term Facility will be used to
fund the redemption of a portion of the Borrower’s outstanding equity interests,
the refinancing of existing debt, and the payment of fees and expenses
associated therewith (collectively, the “Transactions”) and for general
corporate purposes. Amounts available under the Revolving Facility will be used
to finance the Borrower’s ongoing working capital requirements and for general
corporate purposes.

Sole Lead Arranger,

Sole Bookrunner and

Syndication Agent:

   Goldman Sachs Bank USA (“Goldman Sachs”, in its capacities as Sole Lead
Arranger, Sole Bookrunner and Sole Syndication Agent, the “Arranger”).
Administrative Agent:    Goldman Sachs (in its capacity as Administrative Agent,
the “Administrative Agent”). Lenders:    Goldman Sachs and/or other financial
institutions (other than Disqualified Lenders) identified by Goldman Sachs after
consultation with the Borrower and subject to the consent of the Borrower (not
to be unreasonably withheld or delayed) (each, a “Lender” and, collectively, the
“Lenders”). Amount of Facility:    (i) a $300 million senior secured term loan
(the “Term Facility”) and (ii) a $20 million senior secured revolving facility
(the “Revolving Facility” and together with the Term Facility, the
“Facilities”). Incremental Facility:    On or before the final maturity date of
the Facilities, the Borrower will have the right, but not the obligation, to
increase the amount of the Facilities by increasing commitments under the
Facilities or incurring either an incremental term loan or increasing the
revolving facility (each, an “Incremental Facility”) in an aggregate principal
amount not to exceed (a) $25 million (the “Fixed Incremental Amount”) plus
(b) such additional amount (the “Ratio Incremental Amount”, together with the
Fixed Incremental Amount, the “Available Incremental Amount”) as would not
result in the pro forma Total Net Leverage Ratio (to be defined) to exceed 0.25x
less than the Total Net Leverage Ratio as of the Closing Date immediately after
giving effect to the incurrence of such additional amount and any related
acquisition, investment and other transactions consummated in connection
therewith (including the repayment of any indebtedness) and treating all
Incremental Facilities (including those incurred as of such date) as fully
drawn, as if such transaction occurred at the beginning of the most recently
ended period of four consecutive fiscal quarters for which financial statements
are required to be delivered prior to such date of determination and all other
appropriate pro forma adjustments, but without (x) giving effect to any
simultaneous, or substantially concurrent, establishment or incurrence of any
Incremental Facility made pursuant to the foregoing clause (a) or (y) “netting”
the cash proceeds of such Incremental Facility for purposes of the definition of
Total Net Leverage Ratio; provided that:

 

Annex B-2



--------------------------------------------------------------------------------

   (a) the interest rate margins, upfront fees, original issue discount and
(subject to clauses (b) and (c) herein) amortization schedule applicable to any
Incremental Facility shall be determined by the Borrower and the lenders
thereunder; provided that, only in the case of any pari passu Incremental
Facility secured by a first priority lien, if the “yield” (to be defined to
include interest margins, upfront fees, LIBOR floor, ABR floor and original
issue discount on customary terms, with upfront fees and original issue discount
being equated to interest margins based on an assumed four-year life to
maturity, but excluding any prepayment premiums, customary arrangement,
syndication, structuring fees, and commitment fees or other fees payable in
connection therewith that are not shared with all lenders) of any such
Incremental Facility exceeds the “yield” on the outstanding Term Facility
(including any prior Incremental Facility) by more than 50 basis points, the
applicable margins for the outstanding Term Facility shall be increased to the
extent necessary so that the “yield” on the outstanding Term Facility is 50
basis points less than the “yield” on such Incremental Facility (it being agreed
that any increase in “yield” to any outstanding Facility required due to the
application of a LIBOR or ABR floor on any Incremental Facility will be effected
solely through an increase in such floor (or an implementation thereof), as
applicable),    (b) the maturity date applicable to the Incremental Facility
will not be earlier than that of the latest maturity date applicable to each of
the existing Term Facility,    (c) the weighted average life to maturity of the
Incremental Facility will not be earlier than the weighted average life
applicable to the existing Term Facility,    (d) conditions to entering into or
the making of initial extensions of credit under any Incremental Facility,
including as to the timing of any such condition (as between being made upon
execution of an incremental amendment or upon the making of any loans
thereunder) shall be as agreed to between the Borrower and the relevant
Incremental Facility Lenders (including the scope of any representations and
warranties to be made), provided that, no event of default shall have occurred
and be continuing at the time such Incremental Facility is entered into;    (e)
any Incremental Facility may provide for the ability to participate on a pro
rata basis or less than pro rata basis in any voluntary and/or mandatory
prepayments of the Term Facility, but shall not be on a greater than pro rata
basis (other than with respect to prepayments constituting permitted
refinancings),

 

Annex B-3



--------------------------------------------------------------------------------

   (f) any Incremental Facility shall be secured only by the Collateral (as
defined below) (or a portion thereof) on a pari passu basis and shall only be
guaranteed by the Guarantors (or a subset thereof); provided, that such
Incremental Term Facility may be secured by assets other than the Collateral or
guaranteed by a subsidiary other than the Guarantors, so long as such assets are
contemporaneously included as Collateral and such subsidiary contemporaneously
becomes a Guarantor or a Domestic Regulated Subsidiary,    (g) except as
otherwise required or permitted in clauses (a) through (f) above, all terms and
documentation with respect to any Incremental Facility shall be no more
restrictive than the terms applicable to the existing Facilities, as applicable
unless such terms are (1) applicable after the final maturity date of the then
existing Facilities or (2) offered to the existing Lenders for inclusion in the
definitive documentation for the Facilities (the “Loan Documents”) (but
excluding any terms applicable after the final maturity date of the then
existing Facilities). Such increased amounts will be provided by existing
Lenders or other persons who become Lenders in connection therewith; provided
that no existing Lender will be obligated to provide any such increased portion
of the Facilities; and    (h) if such Incremental Facility is a revolving
facility, such Incremental Facility will be documented solely as an increase to
the commitments with respect to the Revolving Facility, without any change in
terms.    The Borrower may seek commitments in respect of the Incremental
Facilities, in its sole discretion, from existing Lenders (each of which shall
be entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other persons who will become
Lenders in connection therewith (the “Additional Lenders” and each an
“Additional Lender”) or both from existing Lenders and Additional Lenders.    In
addition, the Borrower may, in lieu of adding Incremental Facilities, utilize
any part of the Available Incremental Amount at any time by issuing or incurring
Incremental Equivalent Debt (to be defined), subject to terms and conditions to
be agreed, and entering into customary intercreditor documentation reasonably
acceptable to the Administrative Agent and the Borrower, if applicable.
Availability:    One drawing may be made under the Term Facility on the Closing
Date. Drawings under the Revolving Facility shall not be available on the
Closing Date. Maturities:    The Term Facility will mature on the 5-year
anniversary of the Closing Date. The Revolving Facility will mature on the
3-year anniversary of the Closing Date.

 

Annex B-4



--------------------------------------------------------------------------------

Closing Date:    The date on which the borrowings under the Term Facility are
made and the Revolving Facility is effective (the “Closing Date”). Amortization:
   The outstanding principal amount of the Term Facility will be payable in
ratable quarterly amounts equal to (i) 5% per annum on or prior to the first
anniversary, (ii) 10% per annum after the first anniversary but on or prior to
the second anniversary, (iii) 10% per annum after the second anniversary but on
or prior to the third anniversary and (iv) 10% per annum after the third
anniversary but on or prior to the fourth anniversary, with the remaining
balance due on the 5—year anniversary of the Closing Date. No amortization will
be required with respect to the Revolving Facility. Swing Line Loans:    At the
option of the Lender providing such swing line loans, a portion of the Revolving
Facility to be agreed upon may be made available as swing line loans.    The
definitive documentation for the Revolving Facility will include customary
provisions to protect the swing line lender, in the event any Lender under the
Revolving Facility is a “Defaulting Lender” (to be defined in the Loan
Documents). Letters of Credit:    At the option of the issuing bank providing
such Letter of Credit, a portion of the Revolving Facility to be agreed upon may
be made available for the issuance of letters of credit by an issuing bank to be
agreed (“Letters of Credit”).    The definitive documentation for the Revolving
Facility will include customary provisions to protect the issuing bank, in the
event any Lender under the Revolving Facility is a “Defaulting Lender” (to be
defined in the Loan Documents). The issuance of all letters of credit shall be
subject to the customary policies and procedures of the relevant issuing bank.
Interest Rate:    All amounts outstanding under the Facilities will bear
interest, at the Borrower’s option, as follows:   

(i)     at the Base Rate plus 3.00% per annum; or

  

(ii)    at the reserve adjusted Eurodollar Rate plus 4.00% per annum.

   As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate for financings of this type, subject to (i) in the case of the Term
Facility, a reserve adjusted Eurodollar Rate “floor” of 1.00% and a Base Rate
“floor” of 2.00% and (ii) in the case of the Revolving Facility, a reserve
adjusted Eurodollar Rate “floor” of 0.00% and a Base Rate

 

Annex B-5



--------------------------------------------------------------------------------

   “floor” of 0.00%. In no event shall the Base Rate be less than the sum of
(i) the one-month reserve adjusted Eurodollar Rate (after giving effect to any
reserve adjusted Eurodollar Rate “floor”) plus (ii) the difference between the
applicable stated margin for reserve adjusted Eurodollar Rate loans and the
applicable stated margin for Base Rate loans.    After the occurrence and during
the continuance of any payment or bankruptcy event of default, interest on
overdue amounts then outstanding will accrue at a rate equal to the rate then
applicable thereto, or otherwise at a rate equal to the rate then applicable to
loans bearing interest at the rate determined by reference to the Base Rate, in
each case plus an additional two percentage points (2.00%) per annum. Such
interest will be payable on demand. Interest Payments:    Quarterly for loans
bearing interest with reference to the Base Rate; except as set forth below, on
the last day of selected interest periods (which will be one, two, three and six
months) for loans bearing interest with reference to the reserve adjusted
Eurodollar Rate (and at the end of every three months, in the case of interest
periods of longer than three months); and upon prepayment, in each case payable
in arrears and computed on the basis of a 360-day year (365/366 day year with
respect to loans bearing interest with reference to the Base Rate). Commitment
Fees:    Commitment fees equal to 0.50% per annum times the daily average
undrawn portion of the Revolving Facility of each Lender (other than any
Defaulting Lender) (reduced by the amount of Letters of Credit issued and
outstanding) will accrue from the Closing Date and will be payable quarterly in
arrears. Letters of Credit Fees:    A fee equal to (i) the applicable margin
then in effect for loans bearing interest at the reserve adjusted Eurodollar
Rate made under the Revolving Facility, times (ii) the average daily maximum
aggregate amount available to be drawn under all Letters of Credit, will be
payable quarterly in arrears to the Lenders under the Revolving Facility (other
than any Defaulting Lender). In addition, a fronting fee, to be agreed upon
between the issuer of each Letter of Credit and the Borrower, will be payable to
such issuer, as well as certain customary fees assessed thereby. Voluntary
Prepayments:    The Facilities may be prepaid in whole or in part, subject to
the “Call Premium” below, without premium or penalty; provided that loans
bearing interest with reference to the reserve adjusted Eurodollar Rate will be
prepayable only on the last day of the related interest period unless the
Borrower pays any related breakage costs. Voluntary prepayments of the Term
Facility will be applied to scheduled amortization payments as directed by the
Borrower.

 

Annex B-6



--------------------------------------------------------------------------------

Mandatory Prepayments:    The following mandatory prepayments will be required
(subject to certain basket amounts to be negotiated in the definitive Loan
Documents):   

1.      Asset Sales: Prepayments in an amount equal to 100% of the net cash
proceeds of the sale or other disposition of any property or assets of the
Borrower or its subsidiaries (subject to certain exceptions to be determined),
other than (i) net cash proceeds of sales or other dispositions in the ordinary
course of business, (ii) net cash proceeds in respect of dispositions of assets
not in excess of amounts to be agreed (individual and aggregate) and (iii) net
cash proceeds that are reinvested in other long-term assets useful in the
business of the Borrower and its subsidiaries within one year of receipt
thereof.

  

2.      Insurance Proceeds: Prepayments in an amount equal to 100% of the net
cash proceeds of insurance paid on account of any loss of any property or assets
of the Borrower or its subsidiaries, other than net cash proceeds (not in excess
of an amount to be agreed upon in the aggregate) that are reinvested in other
long-term assets useful in the business of the Borrower and its subsidiaries (or
used to replace damaged or destroyed assets) within one year of receipt thereof.

  

4.      Incurrence of Indebtedness: Prepayments in an amount equal to 100% of
the net cash proceeds received from the incurrence of indebtedness by the
Borrower or its subsidiaries (other than indebtedness otherwise permitted under
the Loan Documents), payable no later than the first business day following the
date of receipt.

  

5.      Excess Cash Flow: For each fiscal year of the Borrower (commencing with
the first full fiscal year to occur after the Closing Date), prepayments in an
amount equal to 50% of “excess cash flow” (to be defined in the applicable Loan
Document (and, in any event, to include deductions for amounts expected to be
paid in connection with the Cogent Partners, LP earnout obligation, all cash
restructuring charges, investments, capital expenditures, certain restricted
payments and to be used to fund planned acquisitions, investments or capital
expenditures to the extent made with internally generated cash)); provided that
the foregoing percentage shall be reduced to 25% and 0% for any fiscal year
based upon achievement of Total Net Leverage Ratio levels to be agreed. All such
amounts shall be calculated on the last day of each fiscal year of the Borrower,
but shall be payable within a period of time thereafter to be agreed.

   All mandatory prepayments will be applied without penalty or premium (except
for breakage costs, if any).

 

Annex B-7



--------------------------------------------------------------------------------

   Mandatory prepayments will not be required (and for the avoidance of doubt,
the Borrower and its subsidiaries shall not be required to increase the amount
of mandatory prepayments required to be made to offset the application of such
limitation and any reduction of mandatory prepayments as a result thereof) to
the extent the Borrower reasonably determines (in consultation with the
Administrative Agent) that any required repatriation of funds from the
Borrower’s foreign subsidiaries in order to effect such prepayments would, in
the good faith judgment of the Borrower, (x) have a material adverse tax or cost
consequence for itself, its subsidiaries or its beneficial owners determined in
good faith by the Borrower or (y) contravene or be delayed by applicable law;
provided that the Borrower shall take commercially reasonable actions required
by applicable law to permit the repatriation of relevant amounts on or prior to
the date of calculation of such excess cash flow payment. Notwithstanding the
foregoing, any prepayments required after application of the above provision
shall be net of any costs, expenses or taxes incurred by the Borrower and its
subsidiaries and arising as a result of compliance with the preceding sentence.
The nonapplication of any such mandatory prepayment amounts as a result of the
foregoing provisions will not constitute a default or an event of default and
such amounts shall be available for working capital purposes of the Borrower and
its subsidiaries. For the avoidance of doubt, the mandatory prepayment amounts
will be calculated on or prior to the date of such payment and shall not be
recalculated after such date due to any change in law occurring thereafter. Call
Premium:    In the event that all or any portion of the Term Facility is
(i) prepaid or refinanced or (ii) repriced or effectively refinanced through any
amendment (in each case, in connection with any amendment to the Term Facility
directed at, or the result of which would be, the lowering of the effective
interest cost or the weighted average yield of the Term Facility or the
incurrence of any debt financing having an effective interest cost or weighted
average yield that is less than the effective interest cost or weighted average
yield of the Term Facility (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (a “Repricing Transaction”)) occurring on or prior to the
eighteen-month anniversary of the Closing Date, such repayment, prepayment,
refinancing, replacement or repricing will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced, replaced or repriced. If all or any
portion of the Term Facility held by any Lender is repaid, prepaid, refinanced
or replaced pursuant to a “yank-a-bank” or similar provision in the Loan
Documents as a result of, or in connection with, such Lender not agreeing or
otherwise consenting to any waiver, consent or amendment referred to in clause
(ii) above (or otherwise in connection with a Repricing Transaction), such
repayment, prepayment, refinancing or replacement will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced or replaced. A “Repricing
Transaction” shall not be deemed to occur if any such prepayment, repayment or
amendment is in connection with a “change of control” transaction or
transformative acquisition.

 

Annex B-8



--------------------------------------------------------------------------------

Security:    The Facilities, each Guarantee, any interest rate commodity, and/or
currency hedging obligations of the Borrower, any Guarantor or any Domestic
Regulated Subsidiary owed to the Administrative Agent, the Arranger, any Lender
or any affiliate of the Administrative Agent, the Arranger or any Lender (the
“Hedging Obligations”) will be secured by first priority security interests in
(i) all assets, including without limitation, all personal, real and mixed
property of the Borrower, the Guarantors and the Domestic Regulated Subsidiaries
(except as set forth below and as otherwise agreed to by the Arranger), (ii)
advisory fees receivables of the Borrower, the Guarantors and the Domestic
Regulated Subsidiaries (except as otherwise agreed to by the Arranger) and
(iii) 100% of the capital stock of each domestic subsidiary of the Borrower, the
Guarantors and the Domestic Regulated Subsidiaries, 65% of the capital stock of
each direct foreign subsidiary of the Borrower, the Guarantors and the Domestic
Regulated Subsidiaries and all intercompany debt of the Borrower, the Guarantors
and the Domestic Regulated Subsidiaries (collectively, the “Collateral”). All
security arrangements relating to the Facilities and the Hedging Obligations
will be in form and substance satisfactory to the Administrative Agent and the
Arranger and will be perfected on the Closing Date. Notwithstanding the
foregoing, (a) the Collateral shall not include: (i) any immaterial fee-owned
real property and any leasehold interest (it being understood there shall be no
requirement to obtain any landlord waivers, estoppels or collateral access
letters), (ii) motor vehicles and other assets subject to certificates of title,
(iii) any immaterial letter of credit rights and commercial tort claims,
(iv) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any governmental authority
or third party), (v) margin stock and equity interests in any person other than
wholly-owned subsidiaries to the extent not permitted by the terms of such
person’s organizational or joint venture documents, (vi) any assets to the
extent a security interest in such assets would result in material adverse tax
consequences as reasonably determined by the Borrower and the Administrative
Agent and (vii) any assets of regulated subsidiaries that are not permitted to
be pledged by law, statute or regulation, including cash held by the Domestic
Regulated Subsidiaries and any other capital required to meet and maintain
regulatory capital requirements and (b) no actions in any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction). In addition, assets will
be excluded from the Collateral in circumstances where the costs of obtaining a
security interest in such assets exceed the practical benefit to the Lenders
afforded thereby (as reasonably determined by the Borrower and the
Administrative Agent).    The liens securing the Facilities will be first in
priority to the liens securing any other debt and any permitted refinancings
thereof.

 

Annex B-9



--------------------------------------------------------------------------------

Representations and Warranties:    The Loan Documents will contain the following
representations and warranties by the Borrower (with respect to the Borrower and
its subsidiaries) and subject, in each case, to materiality or material adverse
effect thresholds and other exceptions and qualifications that are usual and
customary for financings of this kind: due organization; requisite power and
authority; qualification; ownership; due authorization, execution, delivery and
enforceability of the Loan Documents; creation, perfection and priority of
security interests; no conflicts; governmental consents; historical financial
condition; no material adverse change; absence of material litigation; payment
of taxes; title to properties; environmental matters; no defaults under material
agreements; Investment Company Act and margin stock matters; ERISA and other
employee matters; solvency; compliance with laws; full disclosure; and Patriot
Act, OFAC, FCPA, other sanctions and anti-money laundering laws. Covenants:   
The Loan Documents will contain the following financial, affirmative and
negative covenants by the Borrower (with respect to the Borrower and its
subsidiaries), and subject, in each case, to materiality or material adverse
effect thresholds, baskets and other exceptions and qualifications that are
usual and customary for financings of this kind:         - affirmative
covenants:    delivery of financial statements and other reports (including the
identification of information as suitable for distribution to Public Lenders or
non-Public Lenders), which may be satisfied through the Borrower’s SEC filings;
maintenance of existence; payment of taxes and claims; maintenance of
properties; maintenance of insurance; books and records; inspections; lender
meetings or calls; compliance with laws; OFAC, FCPA, other sanctions and
anti-money laundering laws, Patriot Act and other anti-terrorism laws and
anti-corruption laws; environmental matters; additional collateral and
guarantors; maintenance of corporate level and facility level ratings; further
assurances, including, in each case, exceptions and baskets to be mutually
agreed upon. The Equity Investment shall be consummated on or prior to the
eleventh business day after the expiration date of the Tender Offer.         -
negative covenants:    limitations with respect to other indebtedness (with
exceptions for, among other things, letters of credit outside the Revolving
Facility which may be cash collateralized); liens (with exceptions for letters
of credit outside the Revolving Facility which may be cash collateralized);
negative pledges; restricted junior payments (e.g., restrictions on dividends,
distributions, buy-back redemptions or certain payments on subordinated and
junior lien debt, but with exceptions for dividends and other items to be
agreed); restrictions on subsidiary distributions (subject to regulatory and
existing contract exceptions); investments, mergers and acquisitions; sales of
assets (including subsidiary interests); sales and lease-backs; transactions
with affiliates; conduct of business; amendments and waivers of organizational
documents, subordinated and junior lien indebtedness;

 

Annex B-10



--------------------------------------------------------------------------------

   and changes to fiscal year, including, in each case, exceptions and baskets
to be mutually agreed upon, including baskets for indebtedness, investments and
liens incurred in the ordinary course by broker-dealer subsidiaries or other
operating regulated entities.    The foregoing negative covenants in the
definitive documentation shall give due regard to the Precedent Documents, as
applicable, provided the definitive documentation will include the following:   

1.      the Borrower and its Restricted Subsidiaries may make payments for the
repurchase of equity interests of the Borrower held by any present or former
employee, director, member of management, officer, manager or consultant (or any
affiliate or family member thereof) for the purpose of making payments of
withholding tax only in an amount not to exceed $20 million in any fiscal year
(the “Repurchase Basket”);

  

2.      the Borrower may make dividends or distributions in respect of its
equity interests in an amount not to exceed $5 million (which is equal to a
dividend of $0.05 per share) of common stock of the Borrower in any fiscal year
(grossed up for any applicable withholding) in any fiscal year, which amount, if
not used, may be carried forward to subsequent future years (the “Public
Dividend Basket”);

  

3.      the Borrower may repurchase the common stock of the Borrower through
tender offers and/or open market purchases in an amount not to exceed
$235 million in the aggregate (the “Transaction Basket”), including for purposes
set forth above in the Repurchase Basket if that basket has otherwise been
exhausted; and

  

4.      the Borrower may make dividends or distributions in an amount not to
exceed a basket equal to the sum of a fixed amount (to be specified in the Loan
Documents) and a “builder” based on retained “excess cash flow”, including a
grower component, subject to conditions to be specified in the Loan Documents.

   Subsidiaries may be permitted to be designated as “unrestricted” after the
closing of the Facilities, and re-designated as “restricted”, subject to the
following terms and conditions: (a) no default or event of default exists or
would exist after giving effect thereto, (b) each subsidiary to be designated as
“unrestricted” and its subsidiaries has not at the time of designation, and does
not thereafter, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any debt pursuant to which the
lender has recourse to any of the assets of the Borrower or any restricted
subsidiary (other than the equity interests in such unrestricted subsidiary),
(c) the value of and investments in such subsidiary will constitute investments,
(d) designation of any unrestricted subsidiary as a restricted subsidiary shall
constitute the incurrence at the time of

 

Annex B-11



--------------------------------------------------------------------------------

   designation of any debt or liens of such subsidiary existing at such time,
(f) no restricted subsidiary may be designated as an unrestricted subsidiary if
it was previously designated an unrestricted subsidiary or if it is a restricted
subsidiary for purposes of any subordinated indebtedness or senior notes and
(g) other terms and conditions to be agreed. As used herein, “subsidiary” shall
mean a “restricted subsidiary”.         - financial covenant:    A maximum Total
Net Leverage Ratio (the “Financial Covenant”) of the Borrower and its
subsidiaries applicable solely to the Revolving Facility, with step-downs to be
agreed. The Financial Covenant will be tested quarterly for the four most
recently completed fiscal quarters with respect to the Borrower and its
subsidiaries, on a consolidated basis (beginning on the last day of the first
full fiscal quarter following the Closing Date) in the event that at such time
drawings under the Revolving Facility (including all drawn and undrawn Letters
of Credit) exceed $12.5 million (“Usage Trigger”); provided that, to the extent
the aggregate amount of commitments under the Revolving Facility are increased
(or permanently reduced) pursuant to the terms of the Loan Documents, such Usage
Trigger shall be ratably increased (or decreased, as applicable). The Financial
Covenant will be set at levels providing at least a 40% non-cumulative cushion
to a Consolidated EBITDA level (to be defined) for the applicable fiscal period
set forth in the Agreed Model, with step-downs to be agreed.    The “Agreed
Model” means the model delivered to Goldman Sachs on September 19, 2017
(together with any updates or modifications thereto reasonably agreed between
the Borrower and Goldman Sachs).    Any lease that is treated as an operating
lease for purposes of GAAP as of the Closing Date shall continue to be treated
as an operating lease (and any future lease, if it were in effect on the Closing
Date, that would be treated as an operating lease for purposes of GAAP as of the
Closing Date shall be treated as an operating lease), in each case for purposes
hereof, notwithstanding any change in GAAP after the Closing Date. Events of
Default:    The definitive Loan Documents for the Facilities will include events
of default limited to the following and subject to grace periods, thresholds and
materiality qualifiers: failure to make payments when due, defaults under other
agreements or instruments of indebtedness, certain events under hedging
agreements, noncompliance with covenants (provided that with respect to the
Financial Covenant, a breach shall only result in an event of default with
respect to the Term Facility upon the Lenders in respect of the Revolving
Facility having terminated the commitments under the Revolving Facility or
accelerated any loans under the Revolving Facility then outstanding), breaches
of representations and warranties, bankruptcy, judgments in excess of specified
amounts, ERISA, impairment of security interests in collateral, invalidity of
guarantees and “change of control” (to be defined in a mutually agreed upon
manner).

 

Annex B-12



--------------------------------------------------------------------------------

Conditions Precedent to Initial Borrowings:    The several obligations of the
Lenders to make, or cause one of their respective affiliates to make, loans
under the Facilities will be subject to the conditions precedent set forth in
Annex C hereto and the below section entitled “Conditions to All Borrowings”.
Conditions to All Borrowings:    The conditions to all borrowings will be
customary and appropriate for financings of this type and will include
requirements relating to prior written notice of borrowing, the accuracy of
representations and warranties and, prior to and after giving effect to the
funding of the Facilities, the absence of any default or event of default.
Assignments and Participations:    The Lenders may assign all or, in an amount
of not less than $1 million with respect to the Facilities, any part of, their
respective shares of the Facilities to their affiliates (other than natural
persons and Disqualified Lenders) or one or more banks, financial institutions
or other entities (other than Disqualified Lenders) that are eligible assignees
(to be defined in the Loan Documents) which (except in the case of assignments
made by or to Goldman Sachs), are reasonably acceptable to the Administrative
Agent and (except during the existence of an Event of Default) the Borrower,
each such consent not to be unreasonably withheld or delayed. The Borrower’s
consent shall be deemed to have been given if the Borrower has not responded
within ten business days of an assignment request. Upon such assignment, such
affiliate, bank, financial institution or entity will become a Lender for all
purposes under the Loan Documents; provided that assignments made to affiliates,
approved funds and other Lenders will not be subject to the above described
consent or minimum assignment amount requirements. A $3,500 processing fee will
be required in connection with any such assignment, with exceptions to be
agreed. The Lenders will also have the right to sell participations (other than
to natural persons and Disqualified Lenders), without restriction, subject to
customary limitations on voting rights, in their respective shares of the
Facilities.    “Disqualified Lenders” shall mean, collectively, (i) Competitors
(as defined below) of the Borrower and its subsidiaries specified to us by you
or in writing on or prior to the date hereof (which list of Competitors may be
supplemented by the Borrower after the Closing Date by means of a written notice
to and the consent of the Administrative Agent), (ii) certain banks, financial
institutions, other institutional lenders and other entities, in each case, that
have been specified to us by you in writing on or prior to the date hereof and
(iii) as to any entity referenced in each case of clauses (i) and (ii) above
(the “Primary Disqualified Lender”), any of such Primary Disqualified Lender’s
known affiliates readily identifiable solely by name, but excluding any
affiliate that is primarily engaged in, or that advises funds or other
investment vehicles that are engaged in,

 

Annex B-13



--------------------------------------------------------------------------------

   making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Primary Disqualified Lender does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity and that no Disqualified Lenders may become Lenders
(provided, that any additional designation permitted by the foregoing shall not
apply retroactively to any prior assignment to any Lender (or prior
participation in the Facilities) permitted hereunder at the time of such
assignment (or prior participation in the Facilities)). As used herein,
“Competitor” means (i) any competitor of the Borrower and its subsidiaries that
is in the same or a substantially similar line of business and (ii) any customer
and supplier of the Borrower and its subsidiaries (other than any customer that
is a bank, financial institution, other institutional lender or an affiliate
thereof). Requisite Lenders:    Amendments and waivers will require the approval
of Lenders (other than “Defaulting Lenders”) holding more than 50% of total
commitments or exposure under the Facilities (“Requisite Lenders”), provided
that, in addition to the approval of Requisite Lenders, (x) any amendment that
would disproportionately affect the obligation of the Borrower to make payment
of the loans under the Facilities will not be effective without the approval of
holders of more than 50% of such class of loans and (y) the consent of each
Lender directly and adversely affected thereby will be required with respect to
matters relating to (a) increases in the commitment of such Lender,
(b) reductions of principal, interest, fees or premium, (c) extensions of final
maturity or the due date of any amortization, interest, fee or premium payment,
(d) certain collateral issues, (e) the definition of Requisite Lenders and
(f) pro rata sharing section and changes to the “waterfall” of enforcement
proceeds. Any amendment, modification, or waiver of any Loan Document that would
affect the rights or obligations of one or more members of a class differently
from its effect on the rights or obligations of any other members of that class
(1) will, upon its effectiveness, create one or more new classes (the “Proposed
New Classes”) in addition, if applicable, to the class consisting of any
remaining Lenders of such class whose rights and obligations do not purport to
be modified by such amendment, modification, or waiver (the “Remaining Class”),
each of which classes will consist of Lenders holding loans with identical
rights and obligations, and (2) will not be effective unless such amendment,
modification, or waiver receives the written consent of Lenders holding a
majority in interest of each Proposed New Class and a majority in interest of
the Remaining Class, in addition to any other consents required pursuant to any
Loan Document.    On or before the final maturity date of the Facilities, the
Borrower shall have the right to extend the maturity date of all or a portion of
the Facilities with only the consent of the Lenders whose loans or commitments
are being extended, and otherwise on terms and

 

Annex B-14



--------------------------------------------------------------------------------

   conditions to be mutually agreed by the Arranger and the Borrower; it being
understood that that each Lender shall have the opportunity to participate in
such extension on the same terms and conditions as each other Lender. Yield
Protection:    The Facilities will contain customary provisions (a) protecting
the Lenders against increased costs or loss of yield resulting from changes in
reserve, capital adequacy, liquidity and capital requirements (or their
interpretation), illegality, unavailability and other requirements of law and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurodollar Rate loan on a day other than
the last day of an interest period with respect thereto. For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents. Taxes:    The Facilities will contain customary
provisions that all payments are to be made free and clear of any taxes (other
than franchise taxes, taxes on overall net income, any withholding taxes imposed
pursuant to the U.S. Foreign Account Tax Compliance Act and U.S. federal
withholding taxes except when U.S. federal withholding taxes are imposed
pursuant to a change in law), imposts, assessments, withholdings or other
deductions whatsoever. Lenders will furnish to the Administrative Agent
appropriate certificates or other evidence of exemption from U.S. federal tax
withholding. Indemnity; Expenses:    The Facilities will provide customary and
appropriate provisions relating to indemnity, expenses and related matters in a
form reasonably satisfactory to the Arranger, the Administrative Agent and the
Lenders. Governing Law and Jurisdiction:    The Facilities will provide that the
Borrower will submit to the exclusive jurisdiction and venue of the federal and
state courts of the State of New York (except to the extent the Administrative
Agent, the Collateral Agent (to be defined in the Loan Documents) or any Lender
requires submission to any other jurisdiction in connection with the exercise of
any rights under any security document or the enforcement of any judgment) and
will waive any right to trial by jury. New York law will govern the Loan
Documents, except with respect to certain security documents where applicable
local law is necessary for enforceability or perfection. Counsel to the Arranger
and Administrative Agent:    Milbank, Tweed, Hadley & McCloy LLP.

 

Annex B-15



--------------------------------------------------------------------------------

Annex C

Greenhill & Co., Inc.

Summary of Conditions Precedent to the Facilities

This Summary of Conditions Precedent contains the conditions precedent to the
Facilities referred to in the Commitment Letter, of which this Annex C is a
part. The availability and initial funding of the Facilities shall be subject to
the satisfaction (or waiver) of solely the following conditions. Capitalized
terms used in this Annex C shall have the meanings set forth in the Commitment
Letter or the other Annexes attached to the Commitment Letter, as
applicable.    

 

A. CONDITIONS PRECEDENT TO THE FACILITIES

 

1. Financial Statements. The Arranger shall have received (i) audited financial
statements of the Borrower for each of the three fiscal years immediately
preceding the Closing Date; (ii) unaudited financial statements for any interim
period or periods of the Borrower ended after the date of the most recent
audited financial statements and more than 45 calendar days prior to the Closing
Date; (iii) customary additional audited and unaudited financial statements for
all recent, probable or pending acquisitions; and (iv) the pro forma financial
statements included in the Schedule TO.

 

2. Minimum Marketing Period. The Arranger shall have (a) received not later than
15 consecutive business days prior to the Closing Date, the Confidential
Information Memoranda for each of the Facilities and other customary marketing
materials to be used in connection with the syndication thereof and (b) been
afforded a period of the later of (x) 15 consecutive business days following
receipt of the Confidential Information Memoranda and (y) 20 business days after
the date of this Commitment Letter to syndicate each of the Facilities.

 

3. Performance of Obligations. All costs, fees, expenses (including, without
limitation, legal fees and expenses, title premiums, survey charges and
recording taxes and fees) and other compensation contemplated by the Commitment
Letter and the Fee Letter payable to the Arranger, the Administrative Agent or
the Lenders shall have been paid to the extent due.

 

4. Customary Closing Documents. The Arranger shall be satisfied with each of the
following: (i) the delivery of legal opinions, corporate records and documents
from public officials, lien searches and officer’s certificates;
(ii) satisfactory confirmation of repayment of all existing third party debt for
borrowed money of the Borrower and its subsidiaries (and all commitments, liens
and guaranties with respect thereto) under that certain (x) loan agreement (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof) dated January 21, 2006 between First Republic Bank and
the Borrower and (y) loan agreement (term loan) (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof) dated
April 1, 2015 between First Republic Bank and the Borrower; (iii) evidence of
authority; (iv) perfection of liens, pledges, and mortgages on the collateral
securing the Facilities; (v) evidence of insurance and (vi) delivery of a
solvency certificate from the chief financial officer of the Borrower in form
and substance, and with supporting documentation, satisfactory to the Arranger,
certifying that the Borrower and its subsidiaries are, on a consolidated basis,
solvent. The Arranger will have received at least 5 days prior to the Closing
Date all requested documentation and information that is required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, requested by
Goldman Sachs at least 10 days prior to the Closing Date.

 

Annex C-1



--------------------------------------------------------------------------------

5. No Material Adverse Effect. Since December 31, 2016 (the date of the most
recent audited financial statements for the Borrower furnished by you to Goldman
Sachs), there has been no event, circumstance or condition that has had, or
would reasonably be expected to have, a materially adverse effect on (a) the
business, financial condition, or results of operations of the Borrower and its
restricted subsidiaries, taken as a whole, (b) the ability of the Borrower and
the other Loan Parties, taken as a whole, to perform their payment obligations
under the Loan Documents or (c) the rights and remedies of the Administrative
Agent and the Lenders (taken as a whole) under the Loan Documents.

 

6. Equity Contribution. The chief executive officer and founder of the Borrower
shall have entered into binding commitments to make cash common equity
investments in the Borrower in an amount not less than $20 million (the “Equity
Investment”), on terms and conditions reasonably satisfactory to Goldman Sachs.

 

Annex C-2